Citation Nr: 1217662	
Decision Date: 05/17/12    Archive Date: 05/24/12

DOCKET NO.  10-02 077	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for a lumbosacral strain.

2.  Entitlement to a separate rating for bilateral lower extremity peripheral neuropathy.

3.  Entitlement to a total rating based upon individual unemployability (TDIU) on a schedular basis.

4.  Entitlement to a TDIU on an extraschedular basis.


REPRESENTATION

Veteran represented by:	Kenneth Lavan, Esquire




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from October 1976 to July 1978.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas which, in pertinent part, denied the Veteran's claim for an increased rating for a lumbosacral strain.  In addition, the Veteran's requests to reopen claims for service connection for bilateral lower extremity pain were denied.

A review of the Virtual VA paperless claims processing system does not reveal any additional documents pertinent to the present appeal.

The Veteran testified before the undersigned Acting Veterans Law Judge (AVLJ) in a September 2011 RO (Travel Board) hearing.  A hearing transcript has been associated with the claims file.

The Board notes that the RO considered the issue of a separate rating for bilateral lower extremity radiculopathy as a separate claim for service connection for bilateral lower extremity pain.  The Veteran's representative indicated in a September 2011 Informal Hearing Presentation that they were seeking a separate rating for radiculopathy under applicable the diagnostic codes for nerve impairments.  VA is required to evaluate both the neurologic and orthopedic manifestations of service connected spine disabilities.  The Veteran's claim for an increased rating for his lumbosacral strain is therefore deemed to encompass claims for a separate rating for any associated radiculopathy as neurologic manifestations of his lumbar spine disability.  The Veteran's claims have therefore been  recharacterized above.

Additional evidence pertinent to the claims on appeal was submitted subsequent to the issuance of the March 2010 statement of the case (SOC).  The Veteran's representative waived RO consideration of this evidence in September 2011.  See 38 C.F.R. § 20.1304 (2011). 

The  issue of entitlement to TDIU on an extraschedular basis is addressed in the REMAND portion of the decision below and is REMANDED to the Department of Veterans Affairs Regional Office.


FINDINGS OF FACT

1.  The Veteran's lumbosacral strain manifested as subjective complaints of back pain with flexion noted to be to 40 degrees, at worst; the record was negative for ankylosis, doctor prescribed bedrest, bowel or bladder impairments attributable to this disability or additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.

2.  The Veteran's bilateral lower extremity radiculopathy manifested as subjective complaints of pain with intact sensation and motor strength of 4.5/5, at worst; the record was negative for muscle atrophy, abnormal motor function or abnormal sensation.

3.  The Veteran's service connected disabilities include a lumbar spine disability, rated as 20 percent disabling and bilateral lower extremity radiculopathy, rated as 10 percent disabling for each extremity; he is ineligible for TDIU on a schedular basis.

CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for a lumbosacral strain are not met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1-4.10, 4.40, 4.45, 4.71a, 5235-5243 (2011).

2.  The criteria for a separate rating of 10 percent for left lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, 8520 (2011).

3.  The criteria for a separate rating of 10 percent for right lower extremity radiculopathy have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.321, 4.1-4.10, 4.21, 4.120, 4.123, 4.124a, 8520 (2011).

4.  The criteria for a TDIU on a schedular basis have not been met.  38 U.S.C.A.     § 5107(b) (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16, 4.19 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations imposes obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.326(a) (2011).

Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a claimant before the initial unfavorable agency of original jurisdiction (AOJ) decision on a claim. Pelegrini v. Principi, 18 Vet. App. 112 (2004).

For claims pending before VA on or after May 30, 2008, 38 C.F.R. 3.159 was amended to eliminate the requirement that VA request that a claimant submit any evidence in his or her possession that might substantiate the claim.  73 Fed. Reg. 23,353 (Apr. 30, 2008).

The United States Court for Veterans Appeals (Court) had held that at a minimum, adequate VCAA notice in an increased rating claim required that VA notify the claimant that, to substantiate such a claim: (1) the claimant must provide, or ask VA to obtain, medical or lay evidence demonstrating a worsening or increase in severity of the disability and the effect that worsening has on the claimant's employment and daily life; (2) if the diagnostic code under which the claimant is rated contains criteria necessary for entitlement to a higher disability rating that would not be satisfied by the claimant demonstrating a noticeable worsening or increase in severity of the disability and the effect of that worsening has on the claimant's employment and daily life (such as a specific measurement or test result), the Secretary must provide at least general notice of that requirement to the claimant; (3) the claimant must be notified that, should an increase in disability be found, a disability rating will be determined by applying relevant diagnostic codes; and (4) the notice must also provide examples of the types of medical and lay evidence that the claimant may submit (or ask VA to obtain) that are relevant to establishing entitlement to increased compensation.  Vazquez- Flores v. Peake, 22 Vet. App. 37 (2008).

The Federal Circuit vacated the Court's decision, overturning the requirement that VA provide notice that the claim could be substantiated by evidence of a disability's impact on daily life and that VA provide notice with regard to potential diagnostic code criteria (element 2).  Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009). The generic first, third, and fourth elements (contained in the Court's decision) were not disturbed by the Federal Circuit's decision.

The Veteran was provided with VCAA notice in a December 2008 letter.  This letter informed him of the evidence required to substantiate his claim for an increased rating a lumbosacral strain.  This letter informed him of what evidence VA would obtain, of what evidence he was expected to provide, and of what assistance the VA could provide the Veteran in obtaining evidence from other agencies.  This letter provided proper preadjudication notice in accordance with Pelegrini.

The December 2008 letter notified the Veteran that medical or lay evidence could be submitted to substantiate his claim for an increased rating for a lumbosacral strain and provided specific examples.  This letter stated that such evidence should describe the manner in which the Veteran's disability had increased in severity.  It notified the Veteran that he may submit statements from his employers and statements from other individuals who could discuss how his disability symptoms have affected him.  The remaining elements of Vazquez-Flores were provided in an August 2009 letter.  The timing deficiency with regard to the August 2009 letter was cured by readjudication of the claim in December 2009 SOC after the notice was provided.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006). 

The VCAA requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim. 38 U.S.C.A. §5103A; 38 C.F.R. §3.159 (c), (d).  This duty to assist contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination and/or opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

VA has met the duty to assist the Veteran in the development of his claim.  The Veteran's service treatment records, VA treatment records and various private treatment records have been obtained.  The Veteran testified during his September 2011 hearing that that he did not receive Social Security Administration benefits.  In an October 2011 statement, the Veteran's representative wrote that the Veteran's claims file was complete.

The Veteran has been afforded a VA orthopedic examinations and sufficient medical opinions have been obtained.  These examinations, along with the Veteran's testimony and statements and treatment records, are sufficient for rating purposes.  See Barr v. Nicholson, 21 Vet. App. 303 (2007).  The Board notes that the January 2009 VA examiner had indicated that he had not reviewed the Veteran's claims file.  An examination is not rendered inadequate merely because the claims file was not reviewed.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 303 (2008).   

Although the Veteran has testified during his September 2011 hearing that his lumbar spine disability had generally progressively worsened since his last VA examination in January 2009, the clinical evidence does not suggest such a worsening.  A veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997) ; Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 (1995).  Both the VA treatment records and private treatment records submitted by the Veteran contain detailed findings regarding the current orthopedic and neurological manifestations of the Veteran's disability.  These medical reports provide evidentiary information that speaks directly to the Veteran's subjective complaints as well as to the objective findings found on evaluation, and they represent the actual evaluation results of the Veteran's participation in those clinical studies.  See 38 C.F.R. § 3.326.  A VA examination would serve to necessarily delay the Veteran's appeal and place an unnecessary strain on VA's resource. 

The provisions of 38 C.F.R. § 3.103(c)(2) impose two distinct duties on VA employees, including Board personnel, in conducting hearings: the duty to explain fully the issues and the duty to suggest the submission of evidence that may have been overlooked.  Bryant v. Shinseki, 23 Vet. App. 488 (2010). 

During the September 2011 hearing, the issues on appeal were identified.  The Veteran testified regarding his current lumbar symptoms and lower extremity symptoms.  The undersigned inquired as to whether the Veteran was receiving Social Security Administration benefits.  The record was held open for an additional 60 days to allow additional medical evidence to be submitted.  The Board therefore concludes that it has fulfilled its duty under Bryant.

As neither the Veteran nor his representative have indicated that there is any outstanding pertinent evidence to be obtained, the Board may proceed with the consideration of the Veteran's claim.

Increased Rating Criteria

Disability evaluations are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

Where entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern. Although a rating specialist is directed to review the recorded history of a disability in order to make a more accurate evaluation, see 38 C.F.R. § 4.2, the regulations do not give past medical reports precedence over current findings.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Staged ratings are appropriate for an increased rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  The relevant focus for adjudicating an increased rating claim is on the evidence concerning the state of the disability from the time period one year before the claim was filed until VA makes a final decision on the claim.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Consideration is given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, whether or not they are raised by a veteran, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

If there is a question as to which of two evaluations should apply, the higher rating is assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21.

Lumbosacral and cervical spine disabilities are evaluated under the General Rating Formula for Rating Diseases and Injuries of the Spine.  38 C.F.R. § 4.71a.

Under the General Rating Formula for Rating Diseases and Injuries of the Spine, with or without symptoms such as pain, stiffness or aching in the area of the spine affected by residuals of injury or disease, the following ratings will apply: a 20 percent rating is warranted if forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees, the combined range of motion of the thoracolumbar spine was not greater than 120 degrees or that muscle spasms or guarding were severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis or abnormal kyphosis.  A 40 percent rating is warranted if forward flexion of the thoracolumbar spine is to 30 degrees or less or if there is favorable ankylosis of the entire thoracolumbar spine.  A 50 percent rating is warranted for unfavorable ankylosis of the entire thoracolumbar spine and a 100 percent disability rating is warranted for ankylosis of the entire spine.  38 C.F.R. § 4.71a, 5235-5243.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted for incapacitating episodes having a total duration of at least one week but less than two weeks during the past 12 months and a 20 percent rating is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months and a 60 percent rating is warranted for incapacitating episodes having a total duration of at least six weeks during the past 12 months.  38 C.F.R. § 4.71a, 5243.

An "incapacitating episode" is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bedrest prescribed by a physician and treatment by a physician.  38 C.F.R. § 4.71a, 5235-5243, Note (1).

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  Each range of motion measurement is to be rounded to the nearest five degrees.  38 C.F.R. § 4.71a, 5235-5243, Note (2).

VA is required to apply the provisions of 38 C.F.R. §§ 4.40, 4.45 pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion. The Court has instructed that in applying these regulations VA should obtain examinations in which the examiner determined whether the disability was manifested by weakened movement, excess fatigability, incoordination, or pain. Such inquiry is not to be limited to muscles or nerves.  These determinations are, if feasible, to be expressed in terms of the degree of additional range-of-motion loss due to any weakened movement, excess fatigability, incoordination, or pain. DeLuca v. Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate codes for the specific joint or joints involved.  If the limitation of motion is noncompensable, a 10 rating is warranted for each such major joint or group of minor joints affected by limitation of motion, to be combined, not added under 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of limitation of motion, a 20 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups, with occasional incapacitating exacerbations.  A 10 percent rating is merited for X-ray evidence of involvement of two or more major joints or two or more minor joint groups.  38 C.F.R. § 4.71a, 5003.

In rating peripheral nerve injuries and their residuals, attention should be given to the site and character of the injury, the relative impairment and motor function, trophic changes, or sensory disturbances.  38 C.F.R. § 4.120.  Under 38 C.F.R.        § 4.124a, disability from neurological disorders is rated from 10 to 100 percent in proportion to the impairment of motor, sensory, or mental function.  With partial loss of use of one or more extremities from neurological lesions, rating is to be by comparison with mild, moderate, severe, or complete paralysis of the peripheral nerves.  The term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type of picture for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.

When the involvement is only sensory, the rating should be for the mild, or at most, the moderate degree. In rating peripheral nerve disability, neuritis, characterized by loss of reflexes, muscle atrophy, sensory disturbances, and constant pain, at times excruciating, is to be rated on the scale provided for injury of the nerve involved, with a maximum equal to severe, incomplete paralysis.  The maximum rating to be assigned for neuritis not characterized by organic changes referred to in this section will be that for moderate incomplete paralysis, or with sciatic nerve involvement, for moderately severe incomplete paralysis.  38 C.F.R. § 4.123.

For neurological manifestations, 8520 provides the rating criteria for paralysis of the sciatic nerve, and therefore neuritis and neuralgia of that nerve. Complete paralysis of the sciatic nerve, which is rated as 80 percent disabling, contemplates foot dangling and dropping, no active movement possible of muscles below the knee, and flexion of the knee weakened or (very rarely) lost.  Ratings of 10 percent, 20 percent and 40 percent are assignable for incomplete paralysis which is mild, moderate or moderately severe in degree, respectively.  A 60 percent rating is warranted for severe incomplete paralysis with marked muscle atrophy.  38 C.F.R.  § 4.124a, 8520.  Diagnostic code 8620 refers to neuritis of the sciatic nerve, and 8720 refers to neuralgia of the sciatic nerve.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.
Lumbar Spine Disability

A June 2008 VA lumbar X-ray revealed scattered small anterior osteophytes with normal intervertebral spaces, facets, other posterior structures, sacrum joints and sacroiliac joints.

A July 2008 VA examination reflected the Veteran's reports of back pain that radiated into both feet.  He rated this back pain as "10/10" and reported that it was aggravated by standing for four minutes, walking five clocks, using the stairs and driving for over five minutes.  Limping, the use of a brace, incontinence or incapacitation over the last 12 months was denied.  Physical examination found normal lumbar curve and was negative for tenderness on palpation of the para spinous muscle or scoliosis.  Flexion was to 40 degrees, extension was to 25 degrees, left lateral flexion was to 25 degrees, right lateral flexion was to 30 degrees and bilateral lateral rotation was to 25 degrees.  There were slight spasms on range of motion testing but no painful motion, weakness or tenderness.  There was no additional limitation following repetitive use times three or during flare-ups.  Straight leg raising was negative bilaterally.  Deep tendon reflexes were 2/4 at the knees and 1/4 at the ankles bilaterally.  Sensation to pinprick and vibratory stimulation of the feet were normal.  Gait was normal.  Following this examination and a review of the Veteran's claims file, an impression of a chronic lumbosacral strain with moderate symptoms was made.  Neurological findings were normal.

An August 2008 VA treatment note indicated that the Veteran's gait was minimally antalgic and very minimally unsteady.  A single point cane was provided.

An August 2008 VA chiropractic treatment note revealed tenderness over the right sacroiliac (SI) joint, sacrum and L5 as well as sciatic notch tenderness.  Flexion was markedly decreased, extension was greatly decreased, side bending was slightly decreased and rotation was markedly decreased, all with pain.  Spine alignment was normal.  Seated straight leg raising and supine straight leg raising were positive.  Light touch sensation revealed increased sensation in the entire lower limbs.  Muscle stretch reflexes were "2" in the knees and ankles bilaterally.  An impression of lumbar degenerative disc disease was made.

A September 2008 VA lumbar magnetic resonance imaging (MRI) scan revealed a normal configuration without canal or neural foraminal stenosis at any level.

A November 2008 VA neurosurgery treatment note indicated that sensory examination was normal to light touch.  Bilateral knee and ankle deep tendon reflexes were 1+.  Motor strength was 5/5 in the lower extremities, including quadriceps and hamstrings.  An accompanying lumbar X-ray revealed compression deformities at T11 and T12 with moderate loss of anterior height and no spondylolysis or spondylolisthesis.

A December 2008 private electromyography (EMG) test concluded that there was electrodiagnostic evidence of right L5 and bilateral S1 radiculopathy.

A January 2009 VA examination reflected the Veteran's reports of a sharp, stabbing and aching pain in lower back.  He also reported numbness in the lateral distal thighs that extended to both feet.  Periods of flare-ups, bladder incontinence, bowel incontinence or incapacitating episodes in the last year were denied.  Physical examination revealed tenderness in the lumbar para spinous musculature without spasms.  Gait was limping with the use of a cane.  Forward flexion was from zero degrees to 45 degrees, extension was from zero degrees to five degrees, right lateral rotation was from zero degrees to 15 degrees, left lateral rotation was from zero degrees to 10 degrees, right lateral flexion was from zero degrees 15 degrees and left lateral flexion was from zero degrees to 20 degrees.  There was pain throughout all ranges of motion and no additional limitations following repetitive use other than increased pain without further loss of motion.  There was also no affect of incoordination, fatigue, weakness or lack of endurance on his spine function.  Straight leg raise was negative to 90 degrees in a sitting position.  Motor strength was 5/5 in all lower extremity muscle groups.  Sensation was intact to sharp/dull testing except in the right S1 and L4 dermatomes.  Knee deep tendon reflexes were 2+ and ankle deep tendon reflexes were absent bilaterally.  EMG testing revealed bilateral S1 and right L5 nerve root irritation from a "suspected radiculopathy."  Following this examination, a diagnosis of myosfascial lumbar syndrome with subjective loss of sensation in the right S1 and L4 dermatomes that were not completely consistent with the EMG was made.  The examiner opined that there was no evidence of nerve root irritation on examination.

 A January 2009 private pain management treatment note reflected the Veteran's reports of mid to low back pain that radiated down both legs with numbness and tingling.  Physical examination revealed point tenderness to his lower back, especially with facets on the lower lumbar regions and over the SI joints.  Straight-leg raise was unequivocal to low back pain.  Motor strength was 4.5/5 in the lower extremities and deep tendon reflexes were 1+ at the knee and bilateral ankles.  There were no other sensory deficits.  An assessment of low back pain was made.  The provider opined that the Veteran "probably" had two pathologies, one was radicular symptoms and facet disease.

A February 2009 private operative report indicated that a lumbar epidural steroid injection under fluoroscopy was performed due to low back pain and lumbar radiculopathy.

A February 2009 private orthopedic treatment note indicated that the Veteran's deep tendon reflexes were hyperreflexic.  Patellar reflexes were 3+/5 bilaterally and Achilles reflexes were 2+ to 3/4.  Muscle strength was 4/5 on extensor hallucis longus, ankle dorsi, plantar flexors, quadriceps and hamstrings.  Lumbar spine range of motion was "poor" as extension was "virtually nonexistent" and bilateral side bending was to 15 degrees.  He was unable to reach is knees on forward flexion.  Impressions of chronic pain syndrome and chronic lumbar radiculopathy as documented with EMG or possible and probable diabetic neuropathy with facet syndrome were made.

An August 2010 VA physical therapy treatment note found lower extremity sensation to be grossly intact.  Manual muscle test in the right quadriceps was 4-/5 and 4/5 in the right hamstrings.  Such testing in the left quadriceps and hamstrings were 5/5.

A July 2010 VA treatment note found lower extremity sensation to be intact to light touch.  Motor strength was grossly 5/5 throughout and there was no evidence of gross muscle atrophy.  Deep tendon reflexes were 2/2 and symmetric.  Seated straight leg raising was negative.  Gait was independent and mildly antalgic due to right knee symptoms.

 A December 2010 VA lumbar computed tomography (CT) scan revealed posterior bulges at L4-5 and L5-S1 with the narrowing of the neural foramina, right more than the left, due to facet hypertrophy.

A July 2011 VA treatment note indicated that there was guarding on all lumbar range of motion testing, that supine thigh flexion increased low back pain and that supine straight leg raising was positive bilaterally at 60 degrees.  Deep tendon reflexes in the Achilles were absent bilaterally with no muscle weakness in the lower extremities.  Diagnoses included lumbar spine degenerative disc disease with uncontrolled low back and radicular pain.

During a September 2011 hearing, the Veteran testified that he was unable to stand or sit for any length of time due to pain.  After sitting about 20 to 30 minutes, a great deal of pain shots down the back of his legs.  His pain was worse in the colder months as rain seemed to aggravate it.  He had difficulty getting out of bed and moving around "a week out of the month."  He used medication and injection to manage his pain.

In considering the General Rating Formula for Rating Diseases and Injuries of the Spine, and considering the Veteran's subjective complaints of back pain, the evidence of record shows that flexion was measured to be to 40 degrees, at worst, in the January 2009 VA examination.  Although pain was noted throughout this range of motion, there was no additional limitation of motion due to pain, incoordination, fatigue, weakness or lack of endurance.  38 C.F.R. §§ 4.40, 4.45, 4.59; Deluca, supra.  Pain, without additional functional impairment, is insufficient to warrant a higher rating.  See Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  Examinations conducted during the course of this appeal have been negative for ankylosis and testing has repeatedly found that the Veteran retains lumbar spine range of motion.  See Dinsay v. Brown, 9 Vet. App. 79, 81 (1996); Lewis v. Derwinski, 3 Vet. App. 259 (1992) (indicating that ankylosis is complete immobility of the joint in a fixed position, either favorable or unfavorable).  A rating in excess of 20 percent based upon limitation of motion or ankylosis is therefore not warranted.  38 C.F.R. § 4.71a, 5235-5242. 

Although the clinical evidence does not appear to document a diagnosis of intervertebral disc syndrome, straight leg raising testing has been intermittently positive on examination.  The diagnostic criteria for intervertebral disc syndrome requires doctor-prescribed bedrest; although the Veteran testified that he had difficulty getting out of bed on occasion during his September 2011 hearing, the clinical evidence is negative for that recommendation from a physician.  A higher rating is not warranted under the criteria for intervertebral disc syndrome.  38 C.F.R. § 4.71a, 5243.  In addition, the Veteran has denied bladder or bowel impairments associated with his lumbar spine disability. 

Resolving all doubt in the Veteran's favor, the Board finds that separate initial 10 percent ratings for left lower extremity radiculopathy and right lower extremity radiculopathy is warranted.  The Veteran subjectively reported pain that radiated into his bilateral lower extremities throughout the course of the appeal.  Although the January 2009 VA examination found only a suspected radiculopathy, a December 2008 private EMG test did find electrodiagnostic evidence of such radiculopathy.  Sensation was consistently found to be intact and motor strength was found to be 4.5/5, at worst.  Achilles reflex was found to be absent in a July 2011 VA treatment note but reflexes were otherwise present.  The clinical evidence was negative for muscle atrophy, abnormal motor function or abnormal sensation which would support a rating in excess of 10 percent.  A rating in excess of 10 percent for each lower extremity is therefore not warranted.  38 C.F.R. § 4.124a, 8520.

Extra-schedular Consideration

Pursuant to § 3.321(b)(1), the Under Secretary for Benefits or the Director, Compensation and Pension Service, is authorized to approve an extra-schedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(1)(b).  

The question of an extra-schedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extra-schedular rating in the first instance, it must specifically adjudicate whether to refer a case for extra-schedular consideration when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008).

If the evidence raises the question of entitlement to an extra-schedular rating, the threshold factor for extra-schedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the Rating Schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization").  When the Rating Schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for completion of the third step--a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Veteran's lumbar spine disability manifested as subjective complaints of pain with flexion to 40 degrees, at worst.  His bilateral lower extremity peripheral neuropathy manifested as subjective complaints of pain, intact sensation and motor strength of 4.5/5, at worst.  These factors are contemplated by the rating criteria.  There have been no reported factors outside the rating schedule.  Marked interference with employment was not shown as the Veteran did not report missing time from work while employed prior to January 2011.  His attorney also reported in a September 2011 IHP that the Veteran has been unemployed since January 2011.  Consideration of an extra-schedular rating is therefore not warranted.

The Court has held that TDIU is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  TDIU is granted where a veteran's service connected disabilities are rated less than total, but they prevent him from obtaining or maintaining all gainful employment for which his education and occupational experience would otherwise qualify him.  38 C.F.R. § 4.16.

TDIU may be assigned, where the schedular rating is less than total, when the disabled person is unable to secure or follow substantially gainful occupation as a result of service-connected disability.  38 C.F.R. §§ 3.340, 3.341, 4.16.  If the schedular rating is less than 100 percent, the issue of unemployability must be determined without regard to the advancing age of a veteran.  38 C.F.R.                 §§ 3.341(a), 4.19.

The regulations further provide that if there is only one such disability, it must be rated at 60 percent or more; and if there are two or more disabilities, at least one disability must be rated at 40 percent or more, and sufficient additional disability must bring the combined rating to 70 percent or more.  Disabilities resulting from common etiology or a single accident or disabilities affecting a single body system will be considered as one disability for the above purposes of one 60 percent disability or one 40 percent disability.  38 C.F.R. § 4.16(a).

The Veteran is service connected for a lumbar spine disability, rated as 20 percent disabling and bilateral lower extremity radiculopathy, rated as 10 percent disabling for each extremity.  His combined rating is 40 percent.  Consideration of TDIU on a schedular basis is therefore precluded.  38 C.F.R. § 4.16(a).


ORDER

Entitlement to a rating in excess of 20 percent for a lumbosacral strain is denied.

Entitlement to a separate rating of 10 percent for left lower extremity peripheral neuropathy is granted.

Entitlement to a separate rating of 10 percent for right lower extremity peripheral neuropathy is granted.

Entitlement to a total rating based upon individual unemployability on a schedular basis is denied.


REMAND

Although the Veteran does not meet the criteria for a grant of TDIU on a schedular basis, the evidence of record suggests that he may be entitled to such a grant on an extraschedular basis.  In a June 2008 VA examination, the Veteran reported that he had retired from his job at General Motors in June 2008 and that he had been employed in a desk job with the union board.  A January 2009 VA examiner indicated that the Veteran was current unemployed, that he had worked with General Motors and that his job had been "bought out" by the company due to his back problems.  During his September 2011 hearing, the Veteran testified that he had not worked for more than  a year, that he had difficulty standing or sitting for more than 20 to 30 minutes, and that he had attempted to work as a guard but was unable to tolerate this work due to his restrictions with standing or sitting.  The Veteran's representative clarified in a September 2011 IHP that the Veteran had not worked since January 2011.  An opinion regarding the Veteran's employability has not been obtained.

As noted above, it is the policy of the VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of a service connected disability shall be rated totally disabled and that veterans who fail to meet the schedular criteria for a total disability rating shall be considered for such a rating on an extra-schedular basis.  38 C.F.R. § 4.16(b).  The Board is precluded from awarding TDIU on an extra-schedular basis in the first instance, but must ensure that the claim is referred to the Director of VA's Compensation and Pension Service.   Bowling v. Principi, 15 Vet. App. 1, 10 (2001).  The Board is thus also required to remand the appeal so that it can be referred to the Director of Compensation and Pension Service.

Accordingly, the case is REMANDED for the following action:

1.  The Veteran's claim must be forwarded to the Director of Compensation and Pension Service for consideration of entitlement to a total rating based on unemployability on an extraschedular basis in accordance with 38 C.F.R. § 4.16(b).

2.   If any benefit sought on appeal remains denied, the RO/AMC should issue a supplemental statement of the case before returning the case to the Board, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


